Citation Nr: 1617516	
Decision Date: 05/02/16    Archive Date: 05/13/16

DOCKET NO.  08-31 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for blocked artery of the left leg, to include as secondary to the service connected lipoma excision of the left thigh.

2.  Entitlement to a disability rating in excess of 20 percent for service-connected degenerative joint disease of the left knee.  

3. Entitlement to a compensable disability rating for service-connected residuals of lipoma excision of the left thigh.

4.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans

ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran had active military service from October 1976 to March 2000.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  In January 2012, the case was remanded for further development.  

The issue of entitlement to service connection for blocked artery of the left leg, to include as secondary to service connected lipoma excision of the left thigh, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's left knee disability is manifested by pain on standing, walking and bending; compensable limitation of flexion and extension, and instability, are not shown.  

2.  The Veteran's status post lipoma scar is not shown to be painful, deep, unstable or non-linear; does not cover more than 5 percent of the whole body or exposed areas and does not require systemic medication.  

3.  When considering the Veteran's more recently service-connected psychiatric disabilities, the Veteran's combination of service-connected disabilities are reasonably shown to preclude him from securing and following a substantial gainful occupation.  
CONCLUSION OF LAW

1. The criteria for a disability rating in excess of 20 percent for left knee disability have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.71a, Diagnostic Codes (Codes) 5003, 5257, 5260, 5261 (2015).

2.  The criteria for a compensable disability rating for the status post lipoma excision scar of the left thigh have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.118, Codes 7802, 7804, 7805, 7806 (2015).

3.  The criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Analysis

A.  Increased rating claims

Disability ratings are based on average impairment in earning capacity resulting from a particular disability, and are determined by comparing symptoms shown with criteria in VA's Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.

In determining the disability evaluation, VA has a duty to acknowledge and consider all regulations, which are potentially applicable, based upon the assertions and issues raised in the record and to explain the reasons and bases for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Left knee disability

The Veteran's left knee disability has been rated as 20 percent disabling by analogy to Diagnostic Code 5258.  Under this Code, a maximum 20 percent rating is warranted for dislocated semilunar cartilage with frequent episodes of locking, pain and effusion into the joint.  38 C.F.R. § 4.71a.

Knee disability can also be rated under a number of alternative rating codes.  

Under Code 5260, limitation of flexion is rated 30 percent when to 15 degrees; 20 percent when to 30 degrees; 10 percent, when to 45 degrees; and 0 percent, when to 60 degrees.  38 C.F.R. § 4.71a.

Under Code 5261, limitation of extension is rated 50 percent, when to 45 degrees; 40 percent, when to 30 degrees; 30 percent, when to 20 degrees; 20 percent when to 15 degrees; 10 percent, when to 10 degrees; and 0 percent, when to 5 degrees. 38 C.F.R. § 4.71a.

Under Code 5257 a 10 percent rating is warranted for slight recurrent subluxation or lateral instability, a 20 percent rating for moderate subluxation or lateral instability, and a 30 percent rating for severe subluxation or lateral instability.  C.F.R. § 4.71a.

Under Code 5003, degenerative arthritis, when the limitation of motion of the specific joint or joints involved is noncompensable (i.e., 0 percent) under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added, under Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  Moreover, according to Code 5003, in the absence of limitation of motion, a 10 percent rating is warranted when there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A higher 20 percent rating requires X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations. 

For purposes of rating disability from arthritis, the knee is considered a major joint. 38 C.F.R. § 4.45(f).

For comparison, normal range of motion of the knee is from 0 degrees of extension to 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

VA's General Counsel has held that separate ratings may be assigned for limitation of extension and flexion of the same knee.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).  Specifically, where a Veteran has both a compensable level of limitation of flexion and a compensable level of limitation of extension of the same knee, the limitations must be rated separately to adequately compensate him for functional loss associated with injury to his leg and knee.  Id.  In addition to the ratings based on limitation of motion, a separate rating may be assigned for instability of the knee under Diagnostic Code 5257.  See VAOPGCPREC 23-97 (July 1, 1997).

At a March 2012 VA examination, the Veteran reported left knee pain with standing and walking and increased symptoms with weather changes.  It was noted that a September 2007 MRI had shown early degenerative changes in the left knee joint with no evidence of meniscus tear; cruciate and collateral ligaments intact; and chondromalacia of the left patella.  He was being treated with an NSAID and sleeve brace, which had resulted in limited pain relief.  He generally reported constant bilateral knee pain, left greater than right, worse with standing and walking.  He had no past history of unloader braces, intraarticular corticosteroid injections or viscosupplementation.  The Veteran reported a sensation of instability in the left knee without frank locking or giving way.  The Veteran also reported flare-ups in that he had increased symptoms with standing, walking and bending.  

Range of motion of the left knee was 125 degrees flexion with pain beginning at 110 degrees and 0 degrees extension without pain.  After repetitive use testing, there was no additional limitation of flexion or extension.  The examiner found that the Veteran did not have any additional functional loss or functional impairment after repetitive use testing.  Additionally, the Veteran did have pain to palpation in the left knee.  Anterior, posterior and medial-lateral stability of the left knee was entirely normal and there was no evidence or history of recurrent patellar subluxation or dislocation.  An X-ray of the left knee showed mild tricompartmental degenerative changes.

As noted, the Veteran's left knee disability has been assigned the 20 percent rating by analogy to Code 5258, the maximum available rating under this Code.  Thus, the Board will consider whether a rating in excess of 20 percent can be assigned under any other potentially applicable Code or Codes.  Considering Code 5260, the Veteran's left knee flexion has not been shown to be 60 degrees or less during the March 2012 VA examination or at any other time during the appeal period. Consequently, a compensable rating is not available under this Code.  38 C.F.R. § 4.71a.  Similarly, extension of the left knee has not been shown to be to 5 degrees or less at any time during the appeal period, so assignment of a rating under Code 5261 is also not warranted.  Id. 

Additionally, the March 2012 VA examiner specifically found that anterior, posterior and medial-lateral stability were all normal and that subluxation was not present.  Moreover, there are no other objective findings of record indicative of any level of instability or subluxation.  The Veteran has reported a "feeling" of instability without any frank giving way symptoms.  However, given that this feeling is not shown to result in any actual physical manifestation of instability; and given the negative stability testing findings, the weight of the evidence is against a finding of the presence of even slight instability.  Consequently, a compensable rating is not warranted under Code 5257.  Id.

The Veteran does have arthritis of the left knee and appears to assert that he should be assigned a separate rating for this disability.  However, while arthritis with painful but otherwise noncompensable limitation of motion of the knee can be assigned a 10 percent rating, the Board notes that the Veteran's painful motion has already been accounted for by his existing 20 percent rating under Code 5258.  Consequently, assigning a separate rating for the arthritis would violate the rule against pyramiding.  See 38 C.F.R. § 4.14 (Evaluating the same disability or manifestation under different diagnoses must be avoided).  See also Esteban v. Brown, 6 Vet. App. 259, 262 (1994) (If multiple diagnostic codes each require "distinct and separate" symptomatology that does not duplicate or overlap with symptomatology required in the other diagnostic codes, a veteran may be assessed multiple ratings).   

The Board has considered whether any other codes for rating disability of the knee could be applied to afford the Veteran a higher rating.  However, as no tibia or fibula impairment or genu recurvatum has been shown or alleged, a higher rating is not available under any of these Codes.  See 38 C.F.R. § 4.71a, Codes 5262, 5263.

Additional factors that could provide a basis for an increase have also been considered; however the evidence does not show that the Veteran has functional loss beyond that currently compensated.  38 C.F.R. §§4.40, 4.45, Deluca v. Brown 8 Vet. App. 202 (1995).  

In this regard, the Veteran has not been shown to have any additional limitation of motion after repetitive use testing.  Also, the increased left knee pain he has reported during flare-ups, including increased pain with standing, walking and bending, are appropriate accounted for by the existing 20 percent rating, which specifically contemplates frequent episodes of pain.  Accordingly, a higher rating based on functional loss is not warranted.   


Residuals of lipoma excision of the left thigh

The Veteran's residuals of lipoma excision of the left thigh has been assigned a non-compensable rating under Diagnostic Code 7805 for scars, other.  There is no indication or assertion of additional residual disability from the lipoma excision aside from this scarring (other than the Veteran's separate claim of service connection for left lower extremity arterial blockage, which is addressed in the remand below).    

The full rating criteria for evaluating scars are set forth at 38 C.F.R. § 4.118, Codes 7800-7805.  Code 7805 provides that scars (including linear scars) not otherwise rated under Codes7800-7804 are to be rated based on any disabling effects not provided for by those codes.  In addition, the effects of scars otherwise rated under Codes 7800-7804 are to be considered.  38 C.F.R. § 4.118, Code 7805. Therefore, the Board has will consider all of these potential applicable diagnostic Codes.  

Code 7800 contemplates scars of the head, face, or neck.  38 C.F.R. § 4.118, Code7800.  Consequently, as the Veteran's scar is located on the left thigh, a compensable rating is not warranted under Code 7800.  Id.,

Code 7801 provides that burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear in an area or areas of at least 6 square inches (39 sq. cm.) but less than 12 square inches (77 sq. cm.) will be assigned a 10 percent rating.  Note (1) indicates that a deep scar is one associated with underlying soft tissue damage.  38 C.F.R. § 4.118.  

Code 7802 pertains to burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 sq. cm.) or greater will be assigned a 10 percent rating.  Note (1) indicates that a superficial scar is one not associated with underlying soft tissue damage.  Id.

Code 7804 pertains to unstable or painful scars.  One or two scars that are unstable or painful are rated at 10 percent disabling.  Note (1) to Code 7804 provides that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Id.

At a March 2012 VA examination, the Veteran was noted to have a 10 cm linear scar on the left anterior thigh as a residual of a lipoma surgery during service.  The scar was not found to be deep, painful, unstable or non-linear and was not found to cover an area of 144 square inches or more, or even 6 square inches or more.  Nor is there any other objective evidence of record tending to indicate that this scar is deep, painful, unstable or non-linear or covering 144 square inches or more.  Further, the Veteran has not specifically alleged that the scar has any of these characteristics.  Accordingly, a compensable rating is not warranted under Codes 7801-7804.  

In a November 2007 statement, the Veteran reported that the area of the scar did often get itchy, red and swollen.  As the Veteran is competent to report such symptomatology, the Board has also considered whether a compensable rating could be assigned under Code 7806 for dermatitis or eczema.  Under this Code, a noncompensable evaluation is warranted where dermatitis or eczema covers less than five percent of the entire body or less than five percent of exposed areas affected and no more than topical therapy was required during the previous twelve month period.  A 10 percent evaluation is assigned when dermatitis or eczema is at least five percent, but less than twenty percent, of the entire body, or at least five percent, but less than twenty percent, of exposed areas affected, or intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs were required for a total duration of less than six weeks during the past twelve month period.  Higher evaluations are available for more severe manifestations.  38 C.F.R. § 4.118, Diagnostic Code 7806.  In this case, even assuming the presence of swelling, the area of the scar does not cover five percent or more of the body or five percent of exposed areas, and is not shown to require any systemic therapy.  Accordingly, a compensable rating is also not warranted under Code 7806.  

The Board notes that as the Veteran's claim for increase was received prior to October 23, 2008, he could also be assigned a rating under the former criteria for rating scars.  See 38 C.F.R. § 4.118, Codes 7800-7805 (2007).  However, these criteria are essentially identical to the new criteria discussed above and similarly do not provide a basis for increase, as once again, the Veteran's scar is not shown to be deep, painful, unstable or non-linear, and is not shown to cover an area of 144 square inches or more, or even 6 square inches or more.  

Extraschedular consideration

The Board also considered whether referral for an extraschedular rating for the left knee or left thigh lipoma excision scar is warranted.  38 C.F.R. § 3.321(b)(1).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.   If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is therefore adequate, and no referral is required.  Thun v. Shinseki, 573 F.3d 1366 (Fed. Cir. 2009).

In this case, as explained above, the Veteran's left knee symptoms, including pain and limitation of motion, are adequately addressed by the applicable schedular rating criteria.  Also as explained above, any impairment associated with the Veteran's lipoma excision scar is also adequately addressed by the applicable schedular rating criteria.  Accordingly, referral for extraschedular consideration is not required.  

Finally, the Board notes that there is no indication or allegation tending to indicate that the collective impact of the Veteran's service-connected disabilities is greater than the sum of their individual impacts.  Accordingly, there is no basis for assigning a higher rating based on any such collective impact.  Johnson v. McDonald, 762 F.3d 1362, 1365-66 (Fed. Cir. 2014).  


TDIU

At the outset, the Board notes that in a June 2012 rating decision, the Veteran was awarded service connection for posttraumatic stress disorder (PTSD) with depression.  A 70 percent rating was assigned effective August 12, 2011.  The Veteran is also service-connected for bilateral knee disability, with 20 percent ratings assigned for each knee, and for left hammertoes and the residuals of the lipoma, with both disabilities rated as noncompensable.  His combined disability rating is 80 percent and he meets the general schedular percentage requirement for assignment of a TDIU.  38 C.F.R. § 4.16(a).  Also, the evidence reasonably indicates that the Veteran's combination of service-connected disabilities, working together, mainly his psychiatric and orthopedic disabilities, render him unable to secure of follow a substantially gainful occupation.  

In this regard, during an October 2011 psychotherapy visit, the Veteran reported that he had recently cut back to part time hours working as a night security guard, working only three night shifts per week, in order to manage his psychiatric symptoms.  Also, at an October 2011 VA   psychological evaluation, a GAF score of 58 was assigned, indicating significant occupational impairment.  

Additionally, at the March 2012 VA knee examination, the examiner found that the Veteran's bilateral knee disability would not preclude sedentary employment but would make him a poor candidate for a job involving moderate to intense activity.  Moreover, on his initial claim for a TDIU, the Veteran reported that his education was limited to 4 years of high school and that his post-service work, short stints as a corrections officer and working for the Postal Service, had been too physically demanding on his knees.  Thus, considering all this information together, and resolving any reasonable doubt in the Veteran's favor, the evidence reasonably shows that the Veteran's combination of service connected disabilities renders him unable to secure or follow a substantial gainful occupation.  Accordingly, taking into account the more recently service-connected psychiatric disorder, he meets the criteria for a TDIU.  38 C.F.R. § 4.16(a).  

For the timeframe prior to service connection for psychiatric disorder being in effect, the Veteran did not meet the schedular requirements for assignment of a TDIU.  Also, it is not shown that he was unemployable due to his service-connected disabilities.  In this regard, the October 2011 VA psychotherapy note indicates that neither his knee disabilities nor his other service-connected disabilities had precluded him from working as a full time security guard; rather, it was his psychiatric disability that later led him to transition to part-time work.  Thus, for this prior time frame, he is shown to have been able to secure and follow a substantial gainful occupation.  Accordingly, the Board may not grant a TDIU for this time frame, nor is referral for extraschedular consideration required.  38 C.F.R. § 4.16(a), (b).   
 
II.  Due Process

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; Dingess v. Nicholson, 19 Vet. App. 473 (2006).  In this case, VA provided adequate notice in letters sent to the Veteran in June 2008, October 2008 and February 2012. 

VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, VA has obtained the service treatment records, along with pertinent post-service medical records.  Additionally, VA has provided adequate VA examinations in relation to the claims decided herein.  Regarding, the claims for increase for the left knee and scarring, these examinations were provided in March 2012 and there is no indication or allegation of a worsening of these disabilities since this examination.  Accordingly, the examinations are sufficiently contemporaneous.  

Additionally, in the January 2012 remand, the Board requested that the VA examiner identify those complaints related solely to the service-connected degenerative joint disease of the left knee versus those related to the non-service connected 'blocked artery' of the left leg and also, if possible, identify those complaints related solely to the Veteran's scar and/or skin residuals of the lipoma excision versus those related to the 'blocked artery.'  It is evident from the examination reports that the VA examiner was able to separate out these complaints, as he provided separate reports pertaining to the Veteran's left knee complaints and symptoms; left leg arterial complaints and symptoms; and left leg scarring.  Accordingly, the Board finds that the examiner substantially complied with these remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  

There is no indication of additional existing evidence that is necessary for a fair adjudication of the claims decided herein.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.

ORDER

A rating in excess of 20 percent for service-connected degenerative joint disease of the left knee is denied. 

A compensable disability rating for service-connected residuals of lipoma excision of the left thigh is denied.

A total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is granted.  


REMAND

In the January 2012 remand, the Board instructed the RO to arrange for the VA examiner to provide an opinion as to whether it is at least as likely as not that any currently diagnosed 'blocked artery' of the left leg has been caused or aggravated by the Veteran's service-connected lipoma excision.  Although the examiner addressed potential causation, he did not directly address potential aggravation.  Thus, a remand is required so that a supplemental medical opinion can be provided to directly address potential aggravation.   Prior to arranging for the opinion, the AOJ should obtain records of VA treatment or evaluation of the Veteran's status post lipoma excision and left leg arterial disease dated from July 2014 to the present.  

The Board notes that the decision above has granted the Veteran a total, 100 percent rating based on TDIU.  Consequently, the Veteran may wish, in consultation with his representative, to withdraw this claim (in writing).  In any event, this issue is still before the Board.

Accordingly, the case is REMANDED for the following action:

1.  Obtain records of VA treatment or evaluation of the Veteran's status post lipoma excision and left leg arterial disease dated from July 2014 to the present.

2.  Arrange for a supplemental opinion by the March 2012 VA examiner concerning a potential relationship between the Veteran's service-connected lipoma excision and his left leg arterial disease.  After reviewing the March 2012 VA examination report, and any other information in the claims file deemed pertinent, the examiner should provide an opinion in answer to the following question:

Is it at least as likely as not (i.e. a 50% chance or greater) that the Veteran's left leg arterial disease has been aggravated by his service-connected lipoma excision.

The examiner should explain the rationale for the opinion provided.      

If the examiner who performed the March 2012 examination is no longer available to provide this supplemental comment, then have someone else equally qualified do so.  This eventuality may require having the Veteran reexamined, but this is left to the designee's discretion as to whether another examination is needed.

3.  Review the supplemental medical opinion to ensure it is in full compliance with the remand instructions.  If not, take appropriate corrective action.  

4.  Readjudicate the claim.  If it remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant until he is notified.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


